DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  
On line 2, it seems that “towards” should be replaced with --at--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1:
As to the newly added recitation “and wherein the outer part is fixed between a flange of the inner part's second end and a diameter transition area to the larger diameter of the inner part's first section”, the outer part is identified by numeral “25”, the inner part by numeral “15”, flange by “21”, second end by “23”, and the inner part’s first section by “16”.  The diameter transition area to the larger diameter of the inner part’s first section identified by numeral “24”.
Claim 1 also recites “an outer part, wherein the outer part comprises a thread surrounding the second section of the inner part and a grip surrounding the first section of the inner part”, which is best shown in FIG. 3, whereby the outer part extends from one end (23) to the other end (22).
However, the two recitations are in contradiction.  The newly added recitation requires the outer part to extend between the flange (21) at the one end (23) and the diameter transition area (24) which is about midway between the one end (23) and the other end (22).  Yet, the other recitation requires the grip (26) of the outer part to surround the first section (16) which is at the end (22).  This makes the claim unclear and indefinite.
Additionally, the newly added recitation recites that the outer part is fixed, whereas the recitation on the last line of the claim recites that the outer part is fixed rotationally movable around the inner part.  This is potentially confusing and therefore unclear.
As to claim 8:
As to the newly added recitation “and wherein the outer part is fixed between a flange of the inner part's second end and a diameter transition area to the larger diameter of the inner part's first section”, the outer part is identified by numeral “25”, the inner part by numeral “15”, flange by “21”, second end by “23”, and the inner part’s first section by “16”.  The diameter transition area to the larger diameter of the inner part’s first section identified by numeral “24”.
Claim 8 also recites “an outer part, wherein the outer part comprises a thread surrounding the second section of the inner part and a grip surrounding the first section of the inner part”, which is best shown in FIG. 3, whereby the outer part extends from one end (23) to the other end (22).
However, the two recitations are in contradiction.  The newly added recitation requires the outer part to extend between the flange (21) at the one end (23) and the diameter transition area (24) which is about midway between the one end (23) and the other end (22).  Yet, the other recitation requires the grip (26) of the outer part to surround the first section (16) which is at the end (22).  This makes the claim unclear and indefinite.
Additionally, the newly added recitation recites that the outer part is fixed, whereas the recitation on the last line of the claim recites that the outer part is fixed rotationally movable around the inner part.  This is potentially confusing and therefore unclear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679